DETAILED ACTION
	This application has been examined. Claims 1-10 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Making Final
Applicant's arguments filed 12/23/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
 	The claim amendments regarding -- ‘wherein at least one of the network central nodes, or at least one of the network function nodes, or at least one of both the network central nodes and the network function nodes are configured, via applications distributed over the distributed system, to evaluate sensor data signals captured by the sensor elements of the sensor nodes’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
in italics]:
… since the Office Action acknowledges that neither network function nodes
nor network central nodes are shown in FIG. 2 of Nguyen, and because the sandbox
nodes 230 “are identical to nodes 30,” FIG. 6 also fails to disclose or suggest either
network function nodes or network central nodes...
The Examiner respectfully disagrees with the Applicant. 
 	Nguyen-Finizio disclosed (re. Claim 1) wherein at least one of the network central nodes, (Finizio-Paragraph 20, a viewing panel 104 can be located in the cockpit for viewing by flight crew, and a viewing panel 104 can be located at each flight attendant station for viewing by flight attendants when performing their normal duties…. each viewing panel 104 can therefore display a real-time or frame image of an area within the cabin of the aircraft as captured by an NCU 102 that is providing image data to the viewing panel 104)  or at least one of the network function nodes, (Nguyen-Paragraph 22, Nodes 30 can be some type of sensor, actuator, and/or other control device and in aircraft 10, for example, a line replaceable unit (LRU), such as a proximity detector, ice detector, control panel, sensor, motor controller, smart sensor (e.g., air data monitor), etc. In particular, a portion or all of nodes 30 can be avionics endpoints, Paragraph 29, data is received from one of nodes 30 )  or at least one of both the network central nodes and the network function nodes are configured, via applications distributed over the distributed system, (Nguyen-Paragraph 22, Nodes 30 will include at least one processor 32, at least one memory 34 to store data and computer executable instruction to be executed by processor 32 to perform the methods described herein ) to evaluate sensor data signals captured by the sensor elements of the sensor nodes. (Nguyen-Paragraph 36, analysis of the suspicious activity could include collecting forensic data about the suspicious activity, such as communications traffic, attack chains, tendencies, time logs, frequency logs, reaction logs, and geographical location of the source of the suspicious activity.)

The Applicant presents the following argument(s) [in italics]:
… in conventional systems, data collected by the sensor is processed by the
sensor node. In contrast, according to the present invention, the network function nodes
and network central nodes process data collected and do so with an application
distributed over the network. This allows for data processing and storage in locations
that would not necessarily do so in a conventional system.
The Examiner respectfully disagrees with the Applicant. 
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allows for data processing and storage in locations that would not necessarily do so in a conventional system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



in italics]:
… nothing in either Nguyen or Finizio that discloses or suggests a network that distributes data and an application so that network function nodes or network central nodes can process sensor data…
The Examiner respectfully disagrees with the Applicant. 
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a network that distributes data and an application so that network function nodes or network central nodes can process sensor data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 

Priority
	This application claims benefits of priority from Foreign Application DExaminer02020204109.1  (Germany)  filed March 30, 2020.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2,5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (USPGPUB 2017/0134400) further in view of Finizio (USPGPUB 2006/0159164) . 
In regard to Claim 1
 	Nguyen Paragraph 29 disclosed wherein data is received from one of nodes 30. The source location of the data, such as a login interface of an avionics unit, is then used to inspect net flow across aircraft network 20 at Step 160. For example, access, network, and user boundary violations could be monitored.  Activity occurring within a given zone (or threat hierarchy) is still a threat that can be identified, rather than only monitoring and identifying threats that attempt to move between zones.
 	Nguyen disclosed (re. Claim 1) a monitoring system network, comprising: 
 	a plurality of sensor each having a sensor control device and at least one sensor element coupled to the sensor control device, each sensor comprising a sensor node;(Nguyen-Paragraph 21, aircraft network 20 generally includes a plurality of nodes 30, where certain nodes 30 are connected through links 40, which can be any type of connection that allow communication between nodes 30. ) 
 	a plurality of network function nodes, (Nguyen-Paragraph 33, first set of sandbox links 240 (dashed connectors) provide communications ) each coupled to at least one of the plurality of sensor nodes so as to form a first hierarchical network layer; (Nguyen-Paragraph 22, Nodes 30 can be some type of sensor, actuator, and/or other control device and in aircraft 10, for example, a line replaceable unit (LRU), such as a proximity detector, ice detector, control panel, sensor, motor controller, smart sensor (e.g., air data monitor), etc. In particular, a portion or all of nodes 30 can be avionics endpoints, Paragraph 29, data is received from one of nodes 30 )  and

 	a second plurality of network nodes, (Nguyen-Paragraph 33, a second set of sandbox links 280 (solid connectors) that provide communications)  each coupled to at least one of the plurality of network function nodes to form a second hierarchical network layer, (Nguyen-Paragraph 33, a second set of sandbox links 280 (solid connectors) that provide communications between sandbox nodes 230 that are not in communication via first set of sandbox links 240. ) 

 	wherein the network function nodes form a distributed system on which 
distributed applications (Nguyen-Paragraph 22, Nodes 30 will include at least one processor 32, at least one memory 34 to store data and computer executable instruction to be executed by processor 32 to perform the methods described herein ) for an evaluation of sensor data signals captured by the sensor elements of the sensor nodes can be performed.(Nguyen-Paragraph 36, analysis of the suspicious activity could include collecting forensic data about the suspicious activity, such as communications traffic, attack chains, tendencies, time logs, frequency logs, reaction logs, and geographical location of the source of the suspicious activity.) 
 	While Nguyen substantially disclosed the claimed invention Nguyen does not disclose (re. Claim 1) sensor control devices.

 	Finizio Paragraph 18 disclosed a multi-camera surveillance system 100 employing a plurality of network camera units (NCU) 102 that are deployed at strategic locations in the cabin of a commercial aircraft A.
	Finizio disclosed (re. Claim 1) sensor control devices.(Finizio- Paragraph 21, digital server units (DSU) 108 employed in the aircraft… a DSU 108 is a high capacity Ethernet server.) 
 	Finizio disclosed (re. Claim 1) a plurality of network central nodes, (Finizio-Paragraph 20, a viewing panel 104 can be located in the cockpit for viewing by flight crew, and a viewing panel 104 can be located at each flight attendant station for viewing by flight attendants when performing their normal duties…. each viewing panel 104 can therefore display a real-time or frame image of an area within the cabin of the aircraft as captured by an NCU 102 that is providing image data to the viewing panel 104) 

 	Nguyen and Finizio are analogous art because they present concepts and practices regarding aircraft passenger cabin surveillance.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Finizio into Nguyen.  The motivation for the said combination would have been to enable a crew member, to select an image to view from any NCU 102 at multiple viewing panels 104.(Finizio-Paragraph 25)
wherein at least one of the network central nodes, (Finizio-Paragraph 20, a viewing panel 104 can be located in the cockpit for viewing by flight crew, and a viewing panel 104 can be located at each flight attendant station for viewing by flight attendants when performing their normal duties…. each viewing panel 104 can therefore display a real-time or frame image of an area within the cabin of the aircraft as captured by an NCU 102 that is providing image data to the viewing panel 104)  or at least one of the network function nodes, (Nguyen-Paragraph 22, Nodes 30 can be some type of sensor, actuator, and/or other control device and in aircraft 10, for example, a line replaceable unit (LRU), such as a proximity detector, ice detector, control panel, sensor, motor controller, smart sensor (e.g., air data monitor), etc. In particular, a portion or all of nodes 30 can be avionics endpoints, Paragraph 29, data is received from one of nodes 30 )  or at least one of both the network central nodes and the network function nodes are configured, via applications distributed over the distributed system, (Nguyen-Paragraph 22, Nodes 30 will include at least one processor 32, at least one memory 34 to store data and computer executable instruction to be executed by processor 32 to perform the methods described herein ) to evaluate sensor data signals captured by the sensor elements of the sensor nodes. (Nguyen-Paragraph 36, analysis of the suspicious activity could include collecting forensic data about the suspicious activity, such as communications traffic, attack chains, tendencies, time logs, frequency logs, reaction logs, and geographical location of the source of the suspicious activity.)

 a viewing panel 104 can be located in the cockpit for viewing by flight crew, and a viewing panel 104 can be located at each flight attendant station for viewing by flight attendants when performing their normal duties…. each viewing panel 104 can therefore display a real-time or frame image of an area within the cabin of the aircraft as captured by an NCU 102 that is providing image data to the viewing panel 104)  each coupled to at least one of the plurality of network function nodes. (Nguyen-Paragraph 33, first set of sandbox links 240 (dashed connectors) provide communications )
 	In regard to Claim 2
 	Nguyen-Finizio disclosed (re. Claim 2) wherein the sensor elements are configured to each capture at least one detection parameter from a group of optical, acoustic, hydraulic, thermal, acceleration-related, magnetic, biological, and chemical parameters. (Nguyen-Paragraph 22, Nodes 30 can be some type of sensor, actuator, and/or other control device and in aircraft 10, for example, a line replaceable unit (LRU), such as a proximity detector, ice detector, control panel, sensor, motor controller, smart sensor (e.g., air data monitor),
 	In regard to Claim 5
 	Nguyen-Finizio disclosed (re. Claim 5) wherein the network function nodes comprise at least one of a data processing device or a permanent or temporary memory device.(Nguyen-Paragraph 37, sandbox network 220 could be executed by a processor  ) 
 	In regard to Claim 6
 permit portable viewing panels such as laptops and intelligent storage to be attached to the system 100 ) which is greater than the at least one of the data processing or data storage capacity of the network function nodes.
	In regard to Claim 7
 	Claim 7 (re. method) recites substantially similar limitations as Claim 1.  Claim 7 is rejected on the same basis as Claim 1.
	In regard to Claim 8
 	Nguyen-Finizio disclosed (re. Claim 8)   wherein the network function nodes are coupled to each other in a star topology, in a daisy chain topology, in a bus topology or in a meshed topology. (Nguyen-Figure 6)

 	In regard to Claim 9
 	Nguyen-Finizio disclosed (re. Claim 9) wherein at least one of the first
further processing steps and/or the second further processing steps have data
processing or data storage functions. (Nguyen-Paragraph 37, sandbox network 220 could be executed by a processor  )
	In regard to Claim 10
 	Nguyen-Finizio disclosed (re. Claim 10) an aircraft with a monitoring system network according to claim 1. (Nguyen-Paragraph 21, aircraft network 20 generally includes a plurality of nodes 30, where certain nodes 30 are connected through links 40, which can be any type of connection that allow communication between nodes 30. )

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (USPGPUB 2017/0134400) further in view of Finizio (USPGPUB 2006/0159164) further in view of Sabripour (USPGPUB 2021/0192258)
 In regard to Claim 3
 	While Nguyen-Finizio substantially disclosed the claimed invention Nguyen-Finizio does not disclose (re. Claim 3) wherein the sensor elements comprise at least one of digital imaging devices or acoustic sensors configured to capture at least one of a sound pressure level or sound frequencies.
 	 Sabripour Paragraph 41 disclosed wherein the first electronic processor 305 generates a tracking profile tagging the unidentified person to include the first voice signature. In some embodiments, the tracking profile may include information relating to the unidentified person that was determined by the first sensor hub 105. For example, the tracking profile may include the first voice signature, the one or more words spoken by the unidentified person that correspond to one or more keywords that are identified in the trigger list, and first location data corresponding to a first location of the first sensor hub 105 that captured this information. 
 	Sabripour Paragraph 42 disclosed wherein the first electronic processor 305 transmits, via a first network interface 315 of the first sensor hub 105, a tracking request to track the unidentified person to a plurality of other sensor hubs 105 that are deployed relative to a current determined location of the unidentified person. In some 
 	Sabripour disclose (re. Claim 3) wherein the sensor elements comprise at least one of digital imaging devices or acoustic sensors configured to capture at least one of a sound pressure level or sound frequencies.(Sabripour-Paragraph 40, first electronic processor 305 performs voice analytics on audio data corresponding to the one or more spoken words by, for example, analyzing audio patterns such as pitch, tone ) 
 
  	Nguyen,Finizio and Sabripour are analogous art because they present concepts and practices regarding aircraft passenger cabin surveillance.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Sabripour into Nguyen-Finizio.  The motivation for the said combination would have been to allow for tracking of unidentified objects initially detected due to a trigger event detected by a first sensor sub with limited monitoring capabilities (for example, audio only) so that the unidentified object may be later identified by other sensor hubs with more robust monitoring capabilities (for example, video and audio) than the first sensor hub. (Sabripour-Paragraph 15)
	In regard to Claim 4
 	Nguyen-Finizio-Sabripour disclosed (re. Claim 4)  wherein the sensor control devices of the sensor nodes, the network function nodes and the network central nodes are configured to perform self-learning algorithms for automated analysis of image or sound content of video or audio data signals captured by the sensor elements as a  first electronic processor 305 performs voice analytics on audio data corresponding to the one or more spoken words by, for example, analyzing audio patterns such as pitch, tone ) 
 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444